Citation Nr: 1643132	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, residuals of torn medial semilunar cartilage.

2.  Entitlement to service connection for right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2012 substantive appeal, the Veteran requested a videoconference or Travel Board hearing, whichever was available earlier.  In December 2012, the RO scheduled a videoconference hearing for February 19, 2013, and informed the Veteran.  The same month, the Veteran submitted a statement indicating that he would be out of town at the time of the scheduled February 19, 2013 hearing.  The Veteran requested that the hearing be rescheduled.  From review of the claims file, it appears that the scheduled hearing was not cancelled and rescheduled.  As indicated in his September 2016 appellate brief, the Veteran has not withdrawn his request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The record reflects that the Veteran has requested a Travel Board or Board videoconference hearing at the earliest opportunity.  Although a hearing was scheduled for February 2013, the Veteran was unavailable and informed the RO that he was unavailable in December 2012.  In December 2012, and again in September 2016, the Veteran requested that his hearing be rescheduled.  As the Veteran has not withdrawn his hearing request, and the RO has not yet rescheduled the Veteran's hearing, a remand is warranted to schedule either a Travel Board or Board videoconference hearing, whichever is available earlier.  The Veteran and his representative should be notified of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board or Board videoconference hearing, whichever is available earlier.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




